

115 HR 4392 IH: To provide that the provision of the Medicare Program: Hospital Outpatient Prospective Payment and Ambulatory Surgical Center Payment Systems and Quality Reporting Programs final regulation relating to changes in the payment amount for certain drugs and biologicals purchased under the 340B drug discount program shall have no force or effect, and for other purposes.
U.S. House of Representatives
2017-11-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4392IN THE HOUSE OF REPRESENTATIVESNovember 14, 2017Mr. McKinley (for himself, Mr. Thompson of California, Mr. Johnson of Ohio, Mr. Kustoff of Tennessee, Mr. Courtney, and Ms. Castor of Florida) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo provide that the provision of the Medicare Program: Hospital Outpatient Prospective Payment and
			 Ambulatory Surgical Center Payment Systems and Quality Reporting Programs
			 final regulation relating to changes in the payment amount for certain
			 drugs and biologicals purchased under the 340B drug discount program shall
			 have no force or effect, and for other purposes.
	
		1.Treatment of certain Medicare hospital outpatient payments for certain drugs; OPPS budget
			 neutrality adjustment
			(a)Preventing implementation of Medicare hospital outpatient payment changes for hospitals that
 purchase drugs under 340B drug discount programBeginning on the date of the enactment of this Act, the Secretary of Health and Human Services shall not take any action to implement, administer, or enforce the provision of the final regulation titled the Medicare Program: Hospital Outpatient Prospective Payment and Ambulatory Surgical Center Payment Systems and Quality Reporting Programs published on November 13, 2017 (82 Fed. Reg. 52356 et seq.), that would change the payment amount under the Prospective Payment System for Hospital Outpatient Department Services under section 1833(t) of the Social Security Act (42 U.S.C. 1395l(t)) for separately payable, nonpass-through drugs and biologicals purchased under the drug discount program under section 340B of the Public Health Service Act (42 U.S.C. 256b). The payment amount under such payment system under such section 1833(t) for such a drug or biological shall be determined through the same methodology as if such final regulation did not apply.
 (b)OPPS budget neutrality adjustmentThe first sentence of section 1833(t)(9)(B) of the Social Security Act (42 U.S.C. 1395l(t)(9)(B)) is amended by striking part each place such term appears and inserting subsection each such place.
			